DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on August 9, 2021 regarding Application No. 17/397,009.  Claims 1-10 are pending.

Claim 1 recites the conjunction “if” (line 1) when reciting steps in conjunction with a conditional step.  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited.  Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved.  Therefore, the above interpretation has been considered during the examination of the claims.  If Applicants wish the limitations to be positively recited, the claims must be amended to either recite limitations in the case wherein the conditional step does not occur or remove such a case from consideration.


Priority
The instant application is a continuation of pending U.S. Application No. 16/162,650, filed on October 17, 2018.
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2017-158248 application filed in Japan on August 18, 2017 has been filed.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 9, 2021, October 4, 2021, and January 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Office.  
Acknowledged is Applicants’ August 9, 2021 IDS indication that “the documents which are listed on the attached PTO/SB/08 A & B (modified) form which are all the references of record in parent application No. 16/162,650.  Applicant is not submitting duplicate copies of these references but requests that they be listed on the face of any patent granted on the above application.”
Please note that the Office has included or updated the application number, filing date, and/or art unit number on the IDSes.  Please also note that the dates of the Non-Patent Literature Documents listed on the August 9, 2021 and January 10, 2022 IDSes have been changed to reflect the documents submitted.


Claim Objections
Regarding claim 8, the claim is objected to because the dependent claim depends from itself.  The Office suggests “The non-transitory computer readable storage medium according to claim 1”, if appropriate .  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karakotsios et al. in US 10,585,485 B1 (hereinafter Karakotsios) in view of Kuang et al. in CN 101159829 A (hereinafter Kuang; an original copy and full machine translation including added Description page numbers thereof is/was provided with the first Office action issued in response to the filing of the instant application), in further view of Todeschini in US 2017/0293352 A1 (hereinafter Todeschini).

Regarding claim 1, Karakotsios (FIGs. 2(a)-(b), 3(a)-(b), 16, and 17) teaches:
A non-transitory computer readable medium (col. 24, ll. 53-54) storing a program (col. 24, l. 55) (col. 24, ll. 53-55) which, if executed (FIG. 17 and col. 24, l. 55), causes a computer (computing device 1700; FIG. 17 and col. 24, l. 47) to execute a process (col. 24, ll. 55) (FIGs. 16 and 17 and col. 24, ll. 34-36 and 46-55) comprising: 
controlling a display (display screen 204; FIGs. 2(a)-(b) and col. 5, ll. 31-32), in response to a length of a first display area (length of a display area corresponding to first string of text 208; FIG. 2(a) and col. 5, ll. 37-38) being shorter than a length of an item (length of first string of text 208 item; FIGs. 2(a)-(b) and col. 5, ll. 37-38) (FIGs. 2(a)-(b) and col. 5, ll. 37-38 (“the first… string of text 208… [is] too long to be displayed on the display screen 204 in full”), see also col. 5, ll. 42-47 and FIGs. 3(a)-(b)), to display a first part of the item (“Country Folk Si” part of item 208; FIG. 2(a)) in the first display area (display area corresponding to 208) (FIG. 2(a) and col. 5, ll. 31-35, see also col. 5, ll. 42-47) and not to display a second part of the item (“ngers” part of item 208; FIG. 2(b)) in the first display area (display area corresponding to 208) (“ngers” is not displayed in FIG. 2(a) before detection of a peek gesture; FIGs. 2(a)-(b), col. 5, ll. 37-38, and col. 5, l. 65 – col. 6, l. 1, see also col. 5, ll. 42-47).
	However, it is noted that Karakotsios does not teach:
controlling the display to display an entirety of the determined item at a time.
	Kuang (FIGs. 3-5, 7, 8, and 12-14) teaches:
controlling a display (display of display device 10; FIG. 12 and Detailed ways: p. 6, paras. description of FIG. 12, see also FIGs. 3-5, 7, 8, 13, and 14) to display an entirety of an item (character item in rows 1 and 2 in the top right box in FIG. 4; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”) at a time (FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 3, 5, 7, and 8).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium taught by Karakotsios to include: the features taught by Kuang (Kuang is analogous art as it is from the same field of endeavor as the claimed invention of displaying information where a length of a display area is shorter than a length of the information) to “completely display longer information at one time and reduce the waiting time for users to view information.”  (Kuang: p. 2, para. after “SUMMARY OF THE INVENTION”).
However, it is noted that Karakotsios as modified by Kuang does not teach:
determining the item in response to a gaze being directed to a predetermined direction; and 
controlling the display to display an entirety of the determined item at a time.


	Todeschini (FIGs. 1-3) teaches:
determining an item (UI element 18 and supplemental information window 22 item; FIG. 2 and [0023]) in response to a gaze (user’s gaze; [0023]) being directed to a predetermined direction (UI element 18 direction; FIG. 1 and [0022]) (FIGs. 1-2, [0022] (“determine the direction of the user’s gaze…. at the UI element 18 or a specific portion of the UI element 18”), and [0023] (“in response to the user gazing at the UI element 18 or a portion of the UI element 18…. [t]he UI element 18 may be ‘expanded’ to include not only the original UI element 18 but also supplemental information window 22… for providing supplemental information related to the UI element 18.”), see also FIG. 3, [0021], [0025], and [0026]); and 
controlling a display (display screen 14; FIG. 2 and [0023]) to display an entirety of the determined item (18 and 22) at a time (FIG. 2 and [0023]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium taught by Karakotsios as modified to include: the features taught by Todeschini, such that Karakotsios as modified teaches: the claimed features, to enable gaze selection of an item.

	Regarding claim 2, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 1.
Kuang (FIGs. 4, 5, 7, and 8) further teaches:
wherein the entirety of the item (character item in rows 1 and 2 in the top right box in FIG. 4) is displayed in a different number of rows (two rows; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) from a number of rows (one row; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) in which a first part of the item (a first row part of the character item in rows 1 and 2 in the top right box in FIG. 4; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) is displayed in a first display area (a display area corresponding to the first row part of the character item in rows 1 and 2 in the top right box in FIG. 4; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) (FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8),
such that Karakotsios as modified teaches: the claimed features.
	The motivation to combine the references is as discussed in claim 1 above.  

	Regarding claim 3, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 1. 
	Kuang (FIGs. 4, 5, 7, and 8) further teaches:
wherein the entirety of the item (character item in rows 1 and 2 in the top right box in FIG. 4) is displayed in a larger number of rows (two rows; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) than a number of rows (one row; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) in which a first part of the item (a first row part of the character item in rows 1 and 2 in the top right box in FIG. 4; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) is displayed in a first display area (a display area corresponding to the first row part of the character item in rows 1 and 2 in the top right box in FIG. 4; FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8) (FIG. 4 and Detailed ways: p. 4, para. following “Method two:”, see also FIGs. 5, 7, and 8),
such that Karakotsios as modified teaches: the claimed features.
	The motivation to combine the references is as discussed in claim 1 above.  

Regarding claim 4, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 1. 
	Kuang (FIG. 8) further teaches:
wherein the entirety of an item (a character item in a recreated display area in FIG. 8; FIG. 8 and Detailed ways: p. 5 description of FIG. 8; FIGs. 4 and 8 are interchangeable as they both display information in a display area where a length of a first display area is shorter than a length of the information) is displayed in a second display area (a display area corresponding to the recreated display area; FIG. 8 and Detailed ways: p. 5 description of FIG. 8; FIGs. 4 and 8 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information) that is different from a first display area (a display area corresponding to characters in the dashed box in FIG. 8; FIG. 8 and Detailed ways: p. 5 description of FIG. 8; FIGs. 4 and 8 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information) displaying a first part of the item (a first part of characters in the dashed box in FIG. 8 of the character item in the recreated display area; FIG. 8 and Detailed ways: p. 5 description of FIG. 8 – note that although “1” appears in the dashed box in FIG. 8, p. 5 discloses “a recreated display area… [and] content is completely displayed in one or more lines in the created display area”; FIGs. 4 and 8 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information) (FIG. 8 and Detailed ways: p. 5 description of FIG. 8 – note that although “1” appears in the dashed box in FIG. 8, p. 5 discloses “a recreated display area… [and] content is completely displayed in one or more lines in the created display area”; FIGs. 4 and 8 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information),
such that Karakotsios as modified teaches: the claimed features.
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 5, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 1. 
	Kuang (FIG. 3) further teaches:
wherein the entirety of an item (a character item in the top right box in FIG. 3; FIG. 3 and Detailed ways: p. 4, para. following “method one:”; FIGs. 3 and 4 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information) is displayed in a second display area (a display area corresponding to the character item in the top right box in FIG. 3; FIG. 3 and Detailed ways: p. 4, para. following “method one:”; FIGs. 3 and 4 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information) that is larger than a first display area (a display area corresponding to a first part of characters from the left to the middle of the fifth “X” of the character item in the top right box in FIG. 3; FIG. 3 and Detailed ways: p. 4, para. following “method one:”; FIGs. 3 and 4 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information) displaying a first part of the item (a first part of characters from the left to the middle of the fifth “X” of the character item in the top right box in FIG. 3; FIG. 3 and Detailed ways: p. 4, para. following “method one:”; FIGs. 3 and 4 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information) (FIG. 3 and Detailed ways: p. 4, para. following “method one:”; FIGs. 3 and 4 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information),  
such that Karakotsios as modified teaches: the claimed features.
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 6, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 5. 
Kuang (FIG. 3) further teaches:
wherein the second display area (display area corresponding to the character item in the top right box in FIG. 3) is an area obtained by enlarging the first display area (display area corresponding to the first part of characters from the left to the middle of the fifth “X” of the character item in the top right box in FIG. 3) (FIG. 3 and Detailed ways: p. 4, para. following “method one:”; FIGs. 3 and 4 are interchangeable as they both display information where a length of a first display area is shorter than a length of the information),  
such that Karakotsios as modified teaches: the claimed features.
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 7, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 1. 
	Todeschini (FIGs. 1-3) further teaches:
wherein the item (item 18 and 22) is determined in response to the gaze (user’s gaze) being directed to the predetermined direction (direction corresponding to 18) for a predetermined time ([0039]) (FIGs. 1-3, [0022] (“determine the direction of the user’s gaze…. at the UI element 18 or a specific portion of the UI element 18”), [0023] (“in response to the user gazing at the UI element 18 or a portion of the UI element 18…. [t]he UI element 18 may be ‘expanded’ to include not only the original UI element 18 but also supplemental information window 22… for providing supplemental information related to the UI element 18.”), [0039] (“the user gazes at a particular UI element (e.g., UI element 18)… for a predetermined amount of time… [,] switches from the regular display mode (FIG. 1) to the detailed display mode (FIG. 2”), [0025], and [0026]),
such that Karakotsios as modified teaches: the claimed features.
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 8, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 8 (see Claim Objections section above regarding claim 8 depending from itself).
	Karakotsios (FIGs. 2(a)-(b) and 3(a)-(b)) further teaches:
 wherein the item (item 208) is a character string (first string of text 208; FIGs. 2(a)-(b) and col. 5, l. 34, see also FIGs. 3(a)-(b)).  

Regarding claim 9, Karakotsios as modified by Kuang and Todeschini teaches:
The non-transitory computer readable storage medium according to claim 1. 
Todeschini (FIGs. 1-3) further teaches:
comprising controlling the display (14) to display the entirety of the determined item (determined item 18 and 22) in response to the determining the item (item 18 and 22) (FIGs. 1-2, [0022] (“determine the direction of the user’s gaze…. at the UI element 18 or a specific portion of the UI element 18”), and [0023] (“display screen 14 presents content… displayed in response to the user gazing at the UI element 18 or a portion of the UI element 18…. [t]he UI element 18 may be ‘expanded’ to include not only the original UI element 18 but also supplemental information window 22… for providing supplemental information related to the UI element 18.”), see also FIG. 3, [0025], and [0026]),  
such that Karakotsios as modified teaches: the claimed features.
	The motivation to combine the references is as discussed in claim 1 above.

	Regarding claim 10, Karakotsios is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 10 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 10 differs from claim 1 above in that the following is recited: 
An information processing method comprising:.
	Karakotsios (FIGs. 2(a)-(b) and 3(a)-(b)) further teaches:
An information processing method (FIGs. 2(a)-(b) and col. 5, l. 31 – col. 6, l. 52, see also FIGs. 3(a)-(b)) comprising:.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/2/2022B